Exhibit 10.2
Mutual Release
     This Mutual Release (the “Mutual Release”) is entered into as of July 3,
2008 (the “Effective Date”), by and between Massachusetts Biologic Laboratories
of the University of Massachusetts Medical School (“MBL”) and Akorn, Inc.
(“Akorn”) (each a “Party” and together the “Parties”).
Recitals
     WHEREAS, MBL as manufacturer and Akorn as distributor entered into an
Exclusive Distribution Agreement for Tetanus-Diphtheria vaccine (“Td vaccine”)
on March 22, 2007 (the “Exclusive Distribution Agreement”);
     WHEREAS, Akorn to date has not picked up shipments to fulfill Akorn’s
purchase obligations through June 30, 2008;
     WHEREAS, Akorn has requested that its obligations to take delivery of Td
vaccine under the Agreement be modified and reduced for the remainder of the
Agreement’s term;
     WHEREAS, a dispute arose between the Parties whereby, among other claims,
(a) MBL claimed that Akorn is or would be in breach of the Exclusive
Distribution Agreement, and (b) Akorn claimed that it was mislead concerning the
market for Td vaccine (collectively, the “Disputes”);
     WHEREAS, the Parties mediated their Disputes and related issues on June 26,
2008 with the Hon. Charles B. Swartwood III of JAMS;
     WHEREAS, the Parties have resolved all material aspects of their Disputes
and related issues, and have memorialized this resolution in the agreement
entitled “MBL-Akorn Binding Term Sheet — July 3, 2008” (the “Term Sheet”); and
     WHEREAS, as provided in sections 8 and 10 of the Term Sheet, the Parties
wish to embody the rights and obligations set out in the Term Sheet (a) in a
more formal mutual release, as set out below, and (b) in a more formal amendment
to the Exclusive Distribution Agreement, which is being executed simultaneously
with this Mutual Release (the “Amendment”);
     NOW, THEREFORE, the Parties agree as follows:
Release

1.   Definitions.

1



--------------------------------------------------------------------------------



 



  1.1   “Akorn Releasees” means Akorn and all of its present and former
officers, directors, members, managers, shareholders, trustees, partners,
subsidiaries, affiliates, parent companies, agents, representatives, insurers,
employees, and attorneys and all of their respective predecessors, successors,
heirs, executors, administrators, and assigns.     1.2   “Akorn Releasors” means
Akorn and all of its present and former officers, directors, members, managers,
shareholders, trustees, partners, subsidiaries, affiliates, parent companies,
agents, insurers, representatives, employees, and attorneys and all of their
respective predecessors, successors, heirs, executors, administrators, and
assigns.     1.3   “MBL Releasees” means MBL and all of its present and former
officers, directors, members, managers, shareholders, trustees, partners,
subsidiaries, affiliates, parent companies, agents, representatives, insurers,
employees, and attorneys and all of their respective predecessors, successors,
heirs, executors, administrators, and assigns.     1.4   “MBL Releasors” means
MBL and all of its present and former officers, directors, members, managers,
shareholders, trustees, partners, subsidiaries, affiliates, parent companies,
agents, insurers, representatives, employees, and attorneys and all of their
respective predecessors, successors, heirs, executors, administrators, and
assigns.     1.5   “Performance Obligation” means an obligation to perform under
a contract. By way of example and not by way of limitation, the term
“Performance Obligation” excludes non-contractual duties, such as duties in
tort.

2.   MBL Specific Release. In consideration of Akorn’s release under Section 3
(Akorn Specific Release), the MBL Releasors hereby fully and forever release,
remise, and forever discharge the Akorn Releasees of and from all claims,
demands, disputes, or objections based in contract, tort, and other theories
(contingent, accrued, mature, direct, derivative, subrogated, personal,
assigned, discovered, undiscovered, inchoate, or otherwise), arising (i) out of
the Disputes; (ii) out of the formation, negotiation, pre-Effective Date
performance, or other pre-Effective Date activities or omissions concerning the
Exclusive Distribution Agreement; and (iii) out of the Parties’ relationship
with respect to Td vaccine through the Effective Date (collectively, the “MBL
Release”); provided, however, that (by way of example and not by way of
limitation) the MBL Release shall not apply (a) to Performance Obligations under
the Amendment or (b) to Performance Obligations under the Exclusive Distribution
Agreement that meet the following two criteria: the Performance Obligation
(i) is not amended or altered by the Amendment; and (ii) is due on or after the
Effective Date.

2



--------------------------------------------------------------------------------



 



3.   Akorn Specific Release. In consideration of MBL’s release under Section 2
(MBL Specific Release), the Akorn Releasors hereby fully and forever release,
remise, and forever discharge the MBL Releasees of and from all claims, demands,
disputes, or objections based in contract, tort, and other theories (contingent,
accrued, mature, direct, derivative, subrogated, personal, assigned, discovered,
undiscovered, inchoate, or otherwise), arising (i) out of the Disputes; (ii) out
of the formation, negotiation, pre-Effective Date performance, or other
pre-Effective Date activities or omissions concerning the Exclusive Distribution
Agreement; and (iii) out of the Parties’ relationship with respect to Td vaccine
through the Effective Date (collectively, the “Akorn Release”); provided,
however, that (by way of example and not by way of limitation) the Akorn Release
shall not apply (a) to Performance Obligations under the Amendment or (b) to
Performance Obligations under the Exclusive Distribution Agreement that meet the
following two criteria: the Performance Obligation (i) is not amended or altered
by the Amendment; and (ii) is due on or after the Effective Date.   4.   No
Admission of Liability. This Mutual Release shall neither constitute nor be
deemed or construed as an admission by Akorn of any breach of any obligation of
any kind or nature owed to MBL. This Mutual Release shall neither constitute nor
be deemed or construed as an admission by MBL of any breach of any obligation of
any kind or nature owed to Akorn. This Mutual Release shall be construed solely
for the purpose of settlement and compromise of disputed claims.   5.  
Independent Judgment. The Parties agree and pledge that in making this Mutual
Release, they rely on their own respective judgment, belief and knowledge, and
not on any representations or statements made by any other Party, or any other
Party’s officers, agents, representatives, or counsel. The Parties acknowledge
that they have had the opportunity to consult with counsel of their choosing
concerning the terms and conditions of this Mutual Release, and that the
execution hereof is the free act and deed of each Party.   6.   Waiver of
Breach. Waiver by any Party of any term and/or breach of this Mutual Release
shall not be deemed or construed as a waiver of any other term and/or breach,
whether prior, subsequent, or contemporaneous with this Mutual Release.   7.  
Entirety of Mutual Release; Modification. The foregoing constitutes the entire
agreement of the Parties with respect to the subject matter of this Mutual
Release, and supersedes all prior and contemporaneous oral or written
discussions, agreements, promises, or representations. This Mutual Release shall
not be modified or amended except in a writing signed by all Parties.   8.  
Construction of Mutual Release. The language of all parts of this Mutual Release
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against either Party. Neither Party shall be deemed to be
the drafting

3



--------------------------------------------------------------------------------



 



    party of this Mutual Release for the purposes of construction and
interpretation. Each Party acknowledges that no other Party, or any agent or
attorney of any Party, has made any promise, representation, or warranty
whatsoever, express or implied, not contained herein, concerning the subject
matter hereof, to induce it to enter into or execute this Mutual Release, and
each Party acknowledges that it has not entered into this Mutual Release in
reliance on any such promise, representation, or warranty not contained herein.
As used in this Mutual Release, the singular or plural number shall be deemed to
include the other whenever the context so indicates or requires.

9.   Choice of Law; Forum Selection. This Mutual Release shall be construed as
and governed by the laws of the Commonwealth of Massachusetts. Any action for
breach of or to enforce this Mutual Release shall be brought exclusively in
Suffolk County Superior Court, Massachusetts.   10.   Severability. If any
provision of this Mutual Release is declared or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected and any illegal or invalid part, term or provision shall
be deemed not to be a part of this Mutual Release.   11.   Execution in
Counterparts. This Mutual Release may be executed in one or more counterparts,
each of which when so executed will be deemed to be an original, and all such
counterparts together will constitute but one and the same instrument.   12.  
Representation of Authority. Each Party agrees that the individual signing this
Mutual Release on its behalf is duly authorized to do so, and that the signature
of such individual hereon binds that entity for which the individual executes
this Mutual Release.   13.   Confidentiality. The Parties understand and agree
that the terms and conditions of this Mutual Release are and shall at all times
remain confidential. Neither Party shall disclose the terms or conditions of
this Mutual Release, except for required disclosures to: (a) tax advisors;
(b) attorneys; (c) accountants; or (d) if required to do so by law, regulatory
authorities, or legal process.

          In Witness Whereof, the Parties have caused this Mutual Release to be
executed by their duly authorized representatives.

4



--------------------------------------------------------------------------------



 



                      Akorn, Inc.       Massachusetts Biologic
Laboratories of the University of
Massachusetts Medical School    
 
                   
By:
  /s/ Arthur Przybyl       By:   /s/ Donna M. Ambrosinno    
 
                   
 
  Arthur Przybyl           Donna M. Ambrosinno, M.D.    
 
  President and CEO           Director    

5